     Case 3:19-cv-01087-CAB-WVG Document 36 Filed 07/08/20 PageID.213 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA, et al.,                   Case No.: 19-CV-1087-CAB-WVG
12                                      Plaintiffs,
                                                          ORDER STRIKING DEFENDANT’S
13    v.                                                  SUPPLEMENTAL BRIEFING ON
                                                          DISCOVERY DISPUTE
14    LARRY NELSON,
15                                     Defendant.
16
17
18
19          On July 6, 2020, this Court issued an Order Setting Briefing Schedule on the Parties’
20    discovery dispute regarding the applicability of the common interest privilege to subpoenas
21    for deposition and the deposition testimony of unrepresented allegedly aggrieved tenants.
22    (Doc. No. 33.) During their informal telephonic conference with Chambers on July 6, 2020,
23    the Parties, particularly Defendant, requested that the matter be resolved expeditiously and
24    were prepared to file briefing on the common interest privilege issue within one business
25    day. Based on that representation, the Court’s Order made clear the Parties were to file
26    concurrent supplemental briefing on the common interest privilege issue no later than 5:00
27    p.m. on Tuesday, July 7, 2020. Nevertheless, Defendant untimely filed his supplemental
28    briefing at 5:03 p.m. on July 7, 2020. (Doc. No. 35.) Accordingly, the Court STRIKES

                                                      1
                                                                               19-CV-1087-CAB-WVG
     Case 3:19-cv-01087-CAB-WVG Document 36 Filed 07/08/20 PageID.214 Page 2 of 2



 1    from the record Defendant’s supplemental briefing for its untimeliness and non-
 2    compliance with the Court’s Order. The Court will not consider the briefing as part of its
 3    forthcoming decision on the instant discovery dispute.
 4          IT IS SO ORDERED.
 5    Dated: July 8, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                             19-CV-1087-CAB-WVG
